Whitmore, Judge,
concurring.
{¶ 16} I concur with the majority opinion. I write separately to address this court’s decision in State v. Vu, 9th Dist. Nos. 07CA0094-M, 07CA0095-M, 07CA0096-M, 07CA0107-M, and 07CA0108-M, 2009-Ohio-2945, 2009 WL 1748200. Vu presented this court with several codefendants who, according to the Ohio Supreme Court’s recent decisions, had void sentences because the trial court improperly advised them about postrelease control. This court’s decision to review the sufficiency of the evidence supporting their convictions assured the defendants that the findings of guilt that held them in prison were supported by sufficient evidence.
{¶ 17} Unfortunately, in Vu, as in this case, the trial court’s improper postrelease-control notification “leads to a more serious problem, for a defendant may be caught in limbo. Unless a defendant in prison were to seek mandamus or procedendo for a trial court to prepare a new entry, appellate review of the case would be impossible.” State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330, 893 N.E.2d 163, at ¶ 16. Vu addressed the Supreme Court’s concern for a defendant caught in limbo, a valid concern, as this court has already reviewed cases in which a defendant sat in prison for many months waiting to be resentenced following reversal because of an improper postrelease-control notification. See, e.g., State v. Roper, 9th Dist. No. 24321, 2009-Ohio-3185, 2009 WL 1862538.
{¶ 18} This court’s holding today is a logical extension of our decision in State v. Holcomb, 9th Dist. No. 24287, 2009-Ohio-3187, 2009 WL 1864759. It follows, therefore, that this court cannot review the sufficiency of the evidence, because there is no final order to review. I reluctantly agree that Vu must be overruled on that point. Of course, if the defendant’s sentence were voidable, rather than void, the result in this case, and many others, would be different. The Supreme Court has held to the contrary, however, and the fear that the Supreme Court explained in Baker that defendants will be “caught in limbo” applies with equal force here. Baker at ¶ 16.
{¶ 19} I encourage the trial court in this case, and others like it, to sentence the defendant as quickly as possible. In appropriate cases, a trial court may use the remedy set forth in R.C. 2929.191 to add the missing notification to the defendant’s sentence without holding another full sentencing hearing. Whatever method is used to impose a proper sentence, if a defendant desires to appeal, the defendant can file a new appeal and ask this court to transfer the briefs to the new appeal and consider it in an expedited manner. See, e.g., State v. Miller, 9th Dist. No. 06CA0046-M, 2007-Ohio-1353, 2007 WL 879666, at ¶ 20.
Belfance, Judge,
concurring.
{¶ 20} I concur. I write separately to note that I also share the concerns expressed by Judge Whitmore in her concurring opinion.